1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    JOSEPH RAYMOND MCCOY,                           )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                     )
10                    Plaintiff,                     )
                                                     )   ORDER GRANTING PLAINTIFF’S AND
11            v.                                         DEFENDANTS’ MOTIONS TO MODIFY THE
                                                     )   DISCOVERY AND SCHEDULING ORDER
12                                                   )
     STRONACH, et al.,
                                                     )   [ECF Nos. 211, 215]
13                    Defendants.                    )
                                                     )
14                                                   )
15            Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights
16   action pursuant to 42 U.S.C. § 1983.
17            Currently before the Court is Plaintiff’s motion to modify the discovery and scheduling order,
18   filed March 2, 2020, an Defendants’ motion to modify the discovery and scheduling order, filed March
19   13, 2020. (ECF Nos. 211, 215.)
20            Good cause having been presented, it is HEREBY ORDERED that parties’ motions to modify
21   the discovery and scheduling order are GRANTED, and the dispositive motion deadline is extended to
22   May 15, 2020.
23
24   IT IS SO ORDERED.
25   Dated:        March 13, 2020
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                         1
